EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claims 8 and 16, line 2, “members of said foot engagement member creates” has been replaced with -- member of said foot engagement member which creates--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or render obvious the device of the instantly claimed invention. The emboldened claimed limitations below are considered to be the defining features.

A twisting stepper apparatus comprising; a frame structure member having a base frame member with a guide platform member mounted thereon; a foot engagement member having a lever support member pivotally mounted upon said base frame member of said fame structure member; a lever assembly pivotally mounted at its proximate center to said lever support member; two foot support members pivotally mounted to the end areas of said lever assembly such that said foot support members move in a reciprocating upward and downward motion; a platform engaging member mounted to each of said foot support members for operatively engaging said guide platform member of said frame structure member; whereby a user may stand upon said foot support members of said foot engagement member and move said foot support members in a reciprocating upward and downward motion, said platform engaging members mounted to said foot support members operatively engaging said guide platform member such that the upward and downward movements of said foot support members of said foot engagement member creates twisting movement in said lever support member of said foot engagement member, thus creating twisting movement of said foot support members in the side to side directions as said foot support members move in the upward and downward directions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784